UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-3136



NSONSA KISALA,

                                            Plaintiff - Appellant,

          versus

JENNY CRAIG WEIGHT LOSS CENTRES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-95-520-A)


Submitted:   July 23, 1996                 Decided:   July 30, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Nsonsa Kisala, Appellant Pro Se. James N. Foster, Jr., MCMAHON &
BERGER, St. Louis, Missouri, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the from the jury's verdict in favor of the

Defendant on his Title VII claim of sexual discrimination. In sup-

port of this appeal, he alleges several trial errors and requests

provision of a transcript at government expense to aid him in the
development of issues raised by these errors. We find a transcript

to be unnecessary in determining the validity of Appellant's

asserted trial errors, but note that even were such a transcript

necessary, Appellant has failed to demonstrate a substantial

question warranting its preparation and provision at government

expense. See 28 U.S.C.A. § 753(f) (West 1995) (providing standard
for provision of transcript at government expense); Maloney v. E.

I. DuPont de Nemours & Co., 396 F.2d 939, 940 (D.C. Cir. 1967)

(explaining that appellant bears the burden of demonstrating a

substantial question), cert. denied, 396 U.S. 1030 (1970). We

therefore deny Appellant's motion. We also find that none of Appel-

lant's allegations of error entitle him to either reversal of the

judgment or a new trial. Accordingly, we affirm the jury's verdict
in favor of the Defendant.* We dispense with oral argument because
the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED



    *
        We also deny Appellant's motion for appointment of counsel.
                                 2
3